Citation Nr: 0707952	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.	Entitlement to a higher disability rating for diabetes 
mellitus, type II,        initially rated as 10 percent 
disabling from February 20, 2004 to January 11, 2006, and 
rated as 20 percent disabling from January 12, 2006 onwards.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
September 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Cleveland, 
Ohio, which, in part, granted service connection for diabetes 
mellitus, type II (associated with herbicide exposure) -- and 
assigned an initial 10 percent rating, effective February 28, 
2003.  That decision also denied claims for service 
connection for PTSD, bilateral hearing loss and tinnitus.  
The veteran appealed the denial of service connection for the 
above-claimed conditions, as well as the initial rating 
assigned for his diabetes mellitus.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  

In September 2004, the veteran's claims file (c-file) was 
transferred to the RO in Providence, Rhode Island.  A 
subsequent rating action that same month determined that the 
proper initial effective date of the award of service 
connection for    diabetes mellitus was February 20, 2004, 
based on a finding of clear and unmistakable error (CUE) in 
this aspect of the original rating decision on appeal.

Then in March 2006, the RO granted an increased rating of 20 
percent for    diabetes mellitus, as of January 12, 2006.  
The veteran has indicated that he is continuing his appeal 
for a still higher rating for diabetes mellitus, 
notwithstanding this graduated increase in the level of 
compensation benefits.  See AB. v. Brown,     6 Vet. App. 35, 
39 (1993).  


The Board finds that there is a sufficient basis upon which 
to decide the claim for service connection for PTSD.  
Unfortunately, however, further development is required 
before rendering a decision on the remaining claims for 
service connection for hearing loss and tinnitus, and 
increased rating for diabetes mellitus.  So these claims are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required           on his part 
concerning these claims.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice 
discussing the evidence required to substantiate the claim 
for service connection for PTSD, including an explanation of 
the mutual responsibility between VA and himself to obtain 
that supporting evidence and information.  Moreover, VA also 
has fulfilled its duty to assist him in obtaining evidence 
relevant to the disposition of this matter. 

2.	The veteran did not have participation in combat with the 
enemy.

3.	The veteran's claimed in-service stressors have not been 
independently corroborated through his service records, or 
other credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

The RO has taken appropriate measures in the instant case to 
provide the veteran with content-specific notice, with regard 
to the claim under consideration for service connection for 
PTSD.  Through the issuance of VCAA notice letters     dated 
in March and May 2004, in addition to the December 2004 
statement of the case (SOC) and March 2006 supplemental SOC 
(SSOC), the criteria for satisfactory VCAA notice as defined 
under the Pelegrini II decision have effectively been met.

Preliminarily, the RO's March 2004 VCAA correspondence 
identified to                the veteran the general type of 
additional evidence required to substantiate his claim, that 
which showed that his claimed psychiatric condition was 
attributable to an incident of his service.  The letter 
proceeded to inform him that it was essential that he provide 
specific details of the claimed stressors that concerned his 
claim, and that he complete and return an enclosed PTSD 
stressor questionnaire                     in reference to 
his alleged stressors.  The December 2004 SOC also set forth          
the regulatory requirements for a valid claim for service 
connection for PTSD, including citation to 38 C.F.R. § 
3.304(f) that pertains to the extent of additional evidence 
other than service records alone, which may be utilized for 
verification of an in-service stressor based on an alleged 
personal assault, and is of relevance to this case inasmuch 
as the veteran has identified one or more stressors that 
would implicate that specific provision.  Hence, the veteran 
has received notification of  the evidence required to 
substantiate his claim, which is the first element of notice 
indicated in the Pelegrini II decision.

Consistent with the second and third elements of the 
Pelegrini II analysis,             the veteran has also been 
provided with an explanation of whose responsibility, VA's or 
his, it was to obtain further evidence relevant to the 
eventual disposition of his claim.  To this effect, the March 
2004 notice correspondence explained to the veteran that VA 
would undertake reasonable measures to assist     in 
obtaining further VA medical records, private treatment 
records, and other Federal records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  Explanation 
was provided as to those sources of evidence that would be 
most helpful to support his claim, including dates of 
relevant medical treatment       during service, and medical 
evidence since military service.  Also, a May 2004 notice 
letter contained substantially similar information as to the 
procedures for   the development of his claim.

Additionally, the May 2004 letter included language 
requesting that if the veteran had any further evidence in 
his possession that pertained to his appeal, to please send 
it to the AMC; he was further notified that if he had any 
other evidence or information which he believed would 
support his claim, to notify that agency.        So the 
fourth and final element of VCAA notice was likewise met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
May 2006 sent primarily for the purpose of notice of 
certification of his case to the Board, but which also 
informed him of the recent holding in the Dingess/Hartman 
decision.  He has therefore received detailed notice 
concerning both the disability rating and effective date 
elements of his claim.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been issued to the veteran in a  timely 
manner.  The Court in Pelegrini II prescribed as the legal 
definition of  timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim on appeal.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, the 
March and May 2004 notice letters provided to the veteran 
preceded the August 2004 rating decision on appeal,        
and therefore, under this criteria the relevant VCAA notice 
would be considered    to have been timely sent.

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained the veteran's 
service medical records (SMRs), service personnel records, 
and his outpatient and hospitalization records from several 
VA medical facilities.  The RO has also arranged for him to 
undergo VA examinations in connection with the claim      
under review.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support his claim, he has provided several 
personal statements, as well as an April 2005         lay 
statement from a third-party individual.  He has declined the 
opportunity to testify at a hearing in support of his claim.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Law and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted  as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d);   Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish  the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates his testimony or 
statements, such as service records.  See Cohen, 10 Vet. 
App. at     146-47.  See also Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996).  The available sources for corroboration 
of a claimed stressor are not necessarily limited to service 
records (as previously required prior to the adoption of 38 
C.F.R. § 3.304(f)),       but may also include other sources 
of evidence.  See Cohen, 10 Vet. App. at 143, citing to M21-
1, Part VI, para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, 
para 50.45(d) (1989).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
But corroboration does not require         "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi,         16 
Vet. App. 124 (2002).  And in both Pentecost and Suozzi, it 
was held that specific evidence that a veteran was actually 
with his unit at the time of an attack is not required to 
verify that attack as a PTSD stressor.  In Suozzi, 10 Vet. 
App. at 310-11, the U. S. Court of Appeals for Veterans 
Claims (Court) determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost,          
16 Vet. App. at 128-29 held that the Board had interpreted 
the corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.


Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  See 38 C.F.R. § 3.304(f)(3); 67 Fed Reg. 
10330-10332 (March 7, 2002).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102.  See also          
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)

Analysis

As the preliminary issue in the consideration of the claim 
for service connection   for PTSD, it is necessary that the 
record provide evidence of a current diagnosis of that 
condition claimed.  The existence of a current disability as 
a general matter,     is the first essential criterion for 
service connection, and in the absence of which further 
inquiry into whether the etiology of a claimed disorder is 
that of service origin would not follow.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."); Rabideau v. Derwinski,  2 Vet. App. 141, 144 
(1992).  In this particular case, this would require a 
competent medical diagnosis of PTSD, and in advance of 
determining if such diagnosed condition was further linked to 
a verified stressor of record.  

The initial findings in reference to the appropriate 
diagnosis of the veteran's claimed psychiatric condition on a 
May 2004 VA psychiatric examination, and              in 
advance of more treatment records obtained, were relatively 
unfavorable on    this point.  During the course of the 
examination, and following a medical history review, the 
examiner determined that neither the veteran's reports of 
traumatic incidents during service, nor reports of PTSD-
related symptoms indicated a diagnosis of PTSD.  It was 
instead believed that his symptom picture was more accurately 
described by his existing diagnosis of bipolar disorder, 
which appeared to be well-controlled by medication, along 
with residual symptoms of emotional lability and 
concentration difficulties, and an apparent depressive 
disorder.          The diagnosis rendered was that of bipolar 
disorder, and alcohol abuse in sustained full remission.  The 
examiner clarified further that there was no indication            
the veteran's mental disorders were service-connected.

In adjudicating a claim for service connection, the Board may 
evaluate the merits of a medical opinion, based on the 
rationale for the conclusion offered, and underlying 
evidentiary foundation, to determine what degree of probative 
weight should be afforded to it.  See e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (the Board may consider and 
evaluate the underlying basis of a medical opinion and 
determine whether to accept it under the circumstances).  
See, too, Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In view of the well-
supported basis for the May 2004 psychiatrist's conclusion, 
it would appear to warrant a substantial degree of probative 
weight.

This notwithstanding, the more recently obtained VA medical 
records present   some findings to the contrary.  A November 
2004 psychiatrist's report from          the Providence VA 
Medical Center (VAMC) included an assessment of PTSD       in 
his treatment summary, and a January 2006 nurse-
practitioner's statement indicated he had the same condition.  
Thus, to ensure comprehensive adjudication of the veteran's 
claim on the merits, with consideration as to all reasonable 
bases of entitlement in this instance, the Board will assume 
arguendo the propriety of a current diagnosis of PTSD.   

It remains to be considered whether this diagnosed condition 
is associated with           a verified in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown,           10 
Vet. App. 128 (1997).  This determination first requires that 
there is the presence of at least one confirmed stressor of 
record.  In the present case, when it is considered that the 
claimed stressors each are unrelated to participation in 
combat during service, and the veteran's personnel records 
also do not reflect involvement in combat service, his 
stressors must be independently verified through sources 
which include, but are not limited to, objective service 
records.  See Cohen,              10 Vet. App. at 146-47; 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

The veteran's claimed in-service stressors consist of an 
incident during his service in the Republic of Vietnam in 
which a building in a city was hit by a rocket near an area 
where he was standing, and he and other servicemen went over 
to the site to assist the injured.  He describes as another 
incident during his Vietnam service,   one occasion in which 
an American solder placed a knife to his throat from behind 
in response to what was perceived as a disparaging remark 
from the veteran.       Also, the veteran states that on his 
initial flight to Ben Hoa, Vietnam, there was enemy fire 
directed at the plane, and the pilot diverted from his course 
and      finally landed.  He further alleges that he was 
twice mugged at knifepoint by residents of Saigon, and that 
on another instance a civilian woman who was a prostitute 
threatened him with a machete.  He has indicated that each of 
these events occurred during his service in Vietnam between 
July 1969 and July 1970,    although he was unable to recall 
specific dates.

The RO's development of the record up to this point to 
attempt to substantiate               the above-referenced 
events, has involved obtaining the veteran's SMRs and  
service personnel records.  These records do not contain any 
relevant medical findings and/or personnel history 
documentation as to assist in corroboration of    the events 
claimed.  With respect to additional evidence on file for 
which there is a potential likelihood would assist with 
stressor verification, there is an April 2005 lay statement 
from the veteran's significant other which attests to the 
nature and severity of current symptoms, although it does not 
specifically mention any prior incident of service.  Since 
one or more of the incidents described by the veteran were 
situations involving a claimed personal assault, the 
provision of 38 C.F.R.           § 3.304(f)(3) for evidence 
from sources other than service records that may corroborate 
the alleged incident applies.  The current record does not 
include,      and there is no indication otherwise of 
additional remaining sources of evidence of this kind for 
which a development request would be of assistance.

The veteran has also been notified of the need to provide 
specific supporting details pertaining to the incidents 
alleged through March and May 2004 notice letters     (the 
latter which included an enclosed stressor questionnaire).  
To the extent that he has been able to provide specific dates 
(or approximate month of occurrence), locations and/or names 
of the individuals involved, this is reflected in the 
information that has already been presented.  The events 
claimed are also not of   the nature that they could 
reasonably be expected to have been substantiated through 
research of unit history reports or similar documentation of 
occupational assignments involving members of his unit.  So 
another attempt to obtain descriptive background information 
from the veteran most likely would not be       of assistance 
to him, including with regard to a request to the U. S. Army 
and Joint Services Records Research Center (JSRRC) for 
relevant unit history information.

Thus, even if it is considered for the sake of argument that 
a competent diagnosis  of PTSD is warranted, the record still 
does not demonstrate that there is a verified stressor of 
record.  There is no basis then upon which to find that the 
claimed PTSD condition is medically linked to a confirmed 
incident from during service.

Accordingly, in the absence of credible supporting evidence 
that substantiates          a claimed in-service stressor, 
the claim for service connection for PTSD              must 
be denied.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  38 C.F.R. § 3.102;        Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for PTSD is denied.


REMAND

Initially, as mentioned, the VCAA was signed into law on 
November 9, 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;            (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

Thus far, the veteran has been provided with VCAA notice 
correspondence dated in March and May 2004, which effectively 
addressed the merits of the claims for service connection for 
bilateral hearing loss and tinnitus, including an explanation 
of the joint responsibility between VA and himself to obtain 
additional evidence.  However, regarding the remaining issue 
for an increased rating for diabetes mellitus, the May 2004 
notice letter applied only to the then-pending claim for 
service connection for that condition.  The current claim is 
for an increased initial evaluation (greater than 10 percent) 
for the veteran's diabetes mellitus following  the original 
award of service connection for that condition (in accordance 
with Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), and 
continued higher rating following the March 2006 increase to 
the 20-percent level.

Previously, in VAOPGCPREC 8-2003 (Dec. 22, 2003), VA's 
General Counsel  held that a claim-specific notice letter is 
not required when appealing a "downstream issue" 
(i.e., a claim for a higher initial rating or earlier 
effective date) from a decision awarding benefits, where 
sufficient notice was already provided    as to the benefit 
granted.  However, this precedential opinion has since been 
effectively overruled by the holding in Dingess/Hartman, 
requiring an explanation before initial adjudication of the 
claim as to both the downstream disability rating and 
effective date elements.  And if not actually feasible to 
provide such content-specific notice prior to initial 
adjudication of the claim (as here, where that decision has 
already been issued), the notice may nonetheless be sent 
through post-decisional documents that permit the veteran 
full participation in the adjudication of his claim.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).  See, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a  fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

Notwithstanding also that the RO through its May 2006 
correspondence has advised the veteran of the relatively 
recent decision in the Dingess/Hartman case, including in 
general terms the additional evidence he might provide as to 
the disability rating and effective date elements of a claim 
for compensation benefits, more detailed information is still 
needed concerning the applicable procedures for development 
of this specific increased rating claim.  This includes, once 
again, explanation of whose responsibility it is to obtain 
what sources of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Hence, a remand is necessary for 
issuance of a comprehensive VCAA notice letter pertaining to 
his increased rating claim for diabetes mellitus.     

Further development action is also required in order to 
supplement the record.     The additional claims for service 
connection for bilateral hearing loss and tinnitus, require 
that the veteran undergo a VA examination to ascertain the 
current status and likely etiology of these claimed 
conditions.  On preliminary review of his SMRs, there are no 
documented instances of evaluation and treatment for        
hearing-related problems.  With regard to claimed hearing 
loss, in particular,            the audiological testing 
results obtained at service induction also did not show a 
hearing loss disability as defined for VA purposes under 38 
C.F.R. § 3.385.          When comparing his service entrance 
and separation physicals, these findings were relatively 
stable, with a slight increase in audiometric thresholds at 
some frequencies.  Even in the absence of documented evidence 
of hearing loss in service, however, that alone does not 
preclude him from establishing his entitlement to service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).       Rather, service connection may nonetheless be 
granted when there is a post-service diagnosis of hearing 
loss, in addition to competent medical evidence establishing 
that this disability is causally related to military service.  
See Hensley v. Brown,      5 Vet. App. 155, 158 (1993).  See, 
too, Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  And the 
claim pertaining to tinnitus, would likewise take into 
consideration relevant lay evidence of in-service noise 
exposure from the veteran (absent an objective record of the 
same).  See generally, Buchanan v. Nicholson,                  
451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence 
provided is credible    and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder).

Here, there is of record a September 2003 evaluation report 
from the           Brockton VAMC which reflects audiological 
testing results consistent with a hearing loss disorder in 
both ears (sufficient to meet the criteria of 38 C.F.R.              
§ 3.385), along with explanation from the veteran as to a 
claimed link between service, and his post-service hearing 
problems.  According to the veteran, while        in service 
he was exposed to noise from jet engine aircraft while 
stationed at a compound near an airfield, and he subsequently 
had a duty assignment at a communications center during which 
he was exposed to teletype and other communications 
equipment.  Therefore, a VA audiological examination is 
required to confirm that the veteran currently experiences 
the conditions claimed, and provided this is the case, to 
then determine whether these disabilities are related to the 
alleged sources of acoustic trauma in service (including 
consideration of          his complete assertions regarding 
the presence and/or degree of any post-service 
noise exposure).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).   

As a final additional matter, the RO has obtained a printout 
from the Social Security Administration (SSA) database 
indicating that the veteran is in receipt of disability 
benefits from that agency, effective from October 24, 2002.  
A copy of the SSA administrative decision to award him 
benefits and the medical records that provided the basis for 
this agency's determination may include findings that are 
pertinent to each of the claims that are being remanded.  So 
these additional records must be obtained before deciding his 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
38 C.F.R. § 3.159(c)(2). 

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for    an increased rating 
for diabetes mellitus, type II        
(initially rated as 10 percent 
disabling from       February 20, 2004 
to January 11, 2006, and rated as 20 
percent disabling thereafter), send the 
veteran a VCAA letter in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and all other 
applicable legal precedent.  This 
correspondence must provide him with 
notice as to any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this claim.         Also 
apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that 
he submit any additional evidence in 
his possession that pertains to this 
claim. 

2.	Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the Social Security 
Administration, and then associate 
these documents with his claims folder.  
These records should include copies of 
any decision on the claim for 
disability benefits, as well as any 
medical records used to make the 
determination of entitlement to such 
benefits,    any hearing transcripts, 
etc.

3.	Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, 
to determine the nature, severity, and 
etiology of any current bilateral 
hearing loss and tinnitus he may have.  
Conduct all diagnostic testing and 
evaluation needed to make these 
determinations. 

The examiner is then requested to 
indicate whether the veteran currently 
has bilateral hearing loss sufficient 
to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385, and 
further, whether he has tinnitus.  If 
either condition is present, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that the veteran's 
bilateral hearing loss and/or tinnitus 
is etiologically related to his 
military service, including especially 
any acoustic trauma that he reports he 
was exposed to during service, and 
taking into consideration his medical, 
occupational and recreational history 
prior to and since service.  
The examiner should discuss the 
rationale for all opinions expressed.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  Also, in 
order to facilitate making these 
important determinations, the examiner 
should review the relevant medical 
history in the veteran's claims file, 
including a complete copy of this 
remand.  

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.	Then readjudicate the claims for 
service connection for bilateral 
hearing loss and tinnitus, and for a 
higher disability rating for diabetes 
mellitus, type II         (initially 
rated 10 percent disabling from 
February 20, 2004 to January 11, 2006, 
and as 20 percent disabling from 
January 12, 2006 onwards), in light of 
the additional evidence obtained.  This 
includes the continuing consideration 
by the AMC as to whether the ratings 
for service-connected diabetes mellitus 
should be "staged."  See Fenderson, 12 
Vet. App. at 125-26.  If the claims are 
not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to him.  Give him time to 
respond before returning the claims to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


